TYSON, C. J.
The bill in this cause is exhibited to enforce a supposed statutory right of redemption. On final hearing the chancellor found that the complainant had not tendered a sufficient amount to pay “the purchase money, with 10 per cent, per annum thereon and all other lawful charges,” as required by the statute (section 3507, Code 1896). The real matter of controversy, and the one presented for our determination, is whether the indemnity mortgage executed by complainant to Stone and Johnston, and assigned by them to the respondent, constitutes “a lawful charge” upon the lands. This mortgage was given by complainant to indemnify Stone and Johnston against any loss they should sustain, as his sureties, upon an appeal bond in *207a cause appealed by him from the chancery court to this court.
The decree appealed from having been affirmed, and the costs adjudged against him and his sureties, execution was issued out of this court against all of them for the cost incurred in this court. It was in consideration of the payment of this cost by respondent, and of the assumption by him of the costs of the chancery court, for which the sureties were liable upon the bond, that the transfer and assignment of the mortgage to the respondent was made. That the' mortgage was assignable and after assignment became a valid security, and therefore a lawful charge upon the lands in the hands of the respondent, for the amount of the costs actually paid by him, does not seem to us to admit of serious controversy. Had Stone and Johnston paid the costs of this court themslves, they would have had a debt, which was secured by the mortgage, and which they could have enforced by a foreclosure of it. Having procured the respondent, Strother, to pay their debt, they had the right to transfer the mortgage to him as a security for the payment, and thus invest in him their right to the mortgage as a security for the money so paid by him. —1 Jone on Mortgages (6th Ed.) § 802, and cases cited in note.
As to whether or not the mortgage was a lawful charge as to the costs assumed by respondent, which he has never paid, and, therefore, a tender of which was indispensable, is not necessary to be here determined, since the testimony undisputedly established that the costs paid by the respondent were not included in the amount tendered by complainant.
Affirmed.
Simpson, Anderson, and Denson, JJ., concur.